Citation Nr: 0517930	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for myopic 
choroidal degeneration and staphloma of the right eye, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right eye disorder is currently productive 
of light perception; his nonservice-connected left eye is not 
blind for VA purposes; the competent medical evidence is 
negative for enucleation or serious cosmetic defect.  

3.  The competent medical evidence demonstrates that the 
veteran's service-connected myopic choroidal degeneration and 
staphloma of the right eye is not sufficiently disabling as 
to preclude securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's myopic choroidal degeneration and staphloma 
of the right eye have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.84a, Diagnostic Code 6070 (2004).

2.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the September 2001 rating decision 
on appeal, the January 2002 statement of the case, and 
supplemental statements of the case (SSOCs), dated as 
recently as December 2004 (after the Board's remand).  
Additionally, the RO sent the veteran letters in June 2001 
and April 2004 that explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the December 2004 SSOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records and post-service medical 
records.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
VA also conducted relevant VA medical examinations.  There is 
no indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of a November 2000 VA eye examination provides 
that the veteran was a carpenter and felt he had difficulty 
in his trade due to his poor depth perception and right eye 
vision.  The veteran said that he had cut his hands and head 
multiple times over the years due to misjudging his distance 
from objects.  The veteran reported cutting off the tip of 
his left thumb a few months ago, while using a power tool.  
Corrected vision in the right eye was hand motion at eight 
inches, and for the left eye was 20/40, both distance and 
near.  The diagnosis was myopic choroidal degeneration and 
staphyloma, right eye, causing decreased right eye visual 
acuity and loss of depth perception, patient education was 
that it was dangerous to continue in his present trade; 
refractive meridional amblyopia, causing only partial visual 
acuity decrease in the left eye.  

The veteran was seen for a VA eye examination in March 2003.  
The report provides that the veteran walked into the clinic 
clearly stumbling around, not consistent with the behavior of 
a true low vision patient and not consistent with the 
veteran's vision.  Examination of the left eye was of 
questionable reliability, with minimal head/eye movements and 
overall constriction of the visual field.  Examination of the 
right eye was also of questionable reliability, with moderate 
head/eye movements and general reduction of visual field.  
The assessment was patient with known pathological myopia 
with right eye vision loss with exaggerated vision loss in  
both eyes that was consistent with hysterical visual field.  
The examiner observed that the veteran was very agitated and 
anxious that day.  He had difficulty walking to the visual 
field room but was walking easily as he was leaving the 
clinic.  Visual field loss was not entirely consistent with 
eye pathology.  Malingering versus hysterical loss could not 
be determined.  

The report of a June 2004 VA optometry examination indicates 
that the veteran complained of left eye vision deterioration 
and bumping into things more frequently.  He noted that he 
injured his head, fell or bumped into things.  The report 
sets forth the results of examination, including that the 
veteran was photosensitive in the right eye, more than the 
left.  The assessment was left eye choroidal degeneration 
with staphyloma, Fuch's spot, best corrected visual acuity of 
20/200; left eye best corrected vision of 20/6 - 1.  The 
examiner commented that the veteran's right eye was not 
legally blind but was practically blind, rendering him 
functionally monocular.  He should be considered for 
employment from a visual standpoint as a monocular person.  

Entitlement to an increased evaluation for myopic choroidal
degeneration and staphloma of the right eye

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Impairment of central vision acuity is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061-6079 (2004).  The best 
distance vision obtainable after best correction by glasses 
will be the basis of rating.  38 C.F.R. § 4.75 (2004).  To 
calculate the appropriate disability rating for loss of 
central vision when impairment of only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation is payable for the combination of 
service-connected and nonservice-connected eye disabilities 
only where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. § 
3.383(a) (2004).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for his right eye 
disability.  

The Board notes that, under Diagnostic Code 6066, a 40 
percent evaluation may be assigned in cases of anatomical 
loss of one eye and vision of 20/40 in the other eye.  In 
this case, however, the veteran's most recent VA examination 
has revealed light perception in the right eye.  As such, an 
evaluation on the basis of anatomical loss of the eye is not 
warranted.  As service connection is not in effect for the 
veteran's left eye visual loss, a 30 percent evaluation under 
Diagnostic Code 6070 (for blindness in the right eye, with 
only light perception, and vision of 20/40 in the left eye) 
must be assigned.  

The Board is aware that under 38 C.F.R. § 4.80 (2004), when 
only one eye disability is service connected, additional 
compensation is available if there is enucleation of the 
service-connected eye or serious cosmetic defect.  The 
veteran's disability, however, does not meet either of these 
criteria.  Neither eye has been enucleated and there is no 
evidence of serious cosmetic defect.

The Board has also considered whether 38 C.F.R. § 3.383 
(2004) is applicable.  However, the veteran currently has 
vision of 20/400 in the left eye.  The veteran therefore is 
not blind in the left eye, as defined under 38 C.F.R. § 4.79 
(2004) (defining "blindness" as having only light perception 
and visual acuity of 5/200 or less), and 38 C.F.R. § 3.383 is 
inapplicable.

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In statements and during a December 2002 hearing at the RO, 
the veteran has contended that he is unemployable, as a 
carpenter or otherwise, due to his service-connected right 
eye disability. 

In the veteran's June 2001 written application for TDIU, he 
reported that he was unable to work due to his service-
connected right eye disability.  He reported that he had last 
worked full time in June 2000, and that he had become too 
disabled to work in April 1999.  He listed past jobs as 
maintenance supervisor and carpenter.  He had a high school 
education.

A June 2001 letter from a VA staff physician indicates that 
the veteran was legally and irreversibly blind, disabled from 
his usual work, and unemployable.   

In a July 2001 letter, the veteran's former employer stated 
that the veteran had been employed as a maintenance man at a 
hotel from August 1999 to October 2000.  After about three 
months into his employment, the veteran was unable to perform 
all the duties he had been hired to do.  Another man was 
hired to help the veteran do the duties he could not perform.  
It was necessary for the veteran to take time off in order to 
keep appointments at the VA for his eyes.  

A December 2001 VA WINRS Case Note reviews the veteran's 
medical status, work history, and notes from his VA 
Vocational and Rehabilitation (Voc Rehab) file.  The Voc 
Rehab Counselor noted that there were acknowledged obstacles 
to suitable employment for the veteran.  When a job at a 
hardware store was proposed (which would allow the veteran to 
take advantage of his previous carpentry experience), the 
veteran was not motivated to discuss alternative work.  He 
appeared to focus on physical limitations and financial 
stability.  The Voc Rehab Counselor provided an assessment 
that there was insufficient evidence to support 
unemployability due to the service-connected disability.  
Without further evaluation to determine the extent to which 
the veteran's service-connected disability impaired his 
ability to work, there was no way of knowing whether or not 
the disability made him unemployable.  Therefore, it was 
determined that the veteran was infeasible for training 
because of a lack of motivation.  This lack of motivation on 
his part sabotaged attempts to establish a plan of services 
designed to determine the limitations of his disability.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a TDIU.  

The veteran's sole service-connected disability is myopic 
choroidal degeneration and staphloma of the right eye, 
evaluated as 30 percent disabling.  Accordingly, the veteran 
does not meet the basic criteria for consideration for 
entitlement to TDIU on a schedular basis under 38 C.F.R. § 
4.16(a). 

In addition, the Board finds that an extraschedular grant of 
TDIU is not warranted.  38 C.F.R. § 3.321(b).  The record 
contains no evidence that the veteran's service-connected 
right eye disability results in marked interference with 
employment beyond that contemplated by the rating schedule, 
or frequent periods of hospitalization that would render 
impractical the application of the rating schedule.  

The Board recognizes the letter sent from the veteran's past 
employer, as well as the statement from the VA physician that 
the veteran was unemployable and could not work as a 
carpenter.  The Board finds that this evidence is outweighed 
by the findings of the VA Voc Rehab Counselor that there was 
insufficient evidence to support unemployability due to 
service-connected disability; without further evaluation, 
there was no way of knowing whether or not the disability 
made the veteran unemployable; and the veteran was infeasible 
for training because of a lack of motivation.  The Board 
finds that this opinion outweighs the favorable evidence of 
record because of the Voc Rehab Counselor's expertise in the 
area of employability, and because his findings take into 
account a review of the veteran's Voc Rehab file.  In 
addition, the Board finds it significant that there is some 
medical evidence that the veteran's difficulty walking is 
inconsistent with his actual vision.  Accordingly, the Board 
can identify no basis for an extraschedular grant of TDIU.

As a final matter, the Board recognizes the veteran's 
assertions that his right eye disability warrants an 
increased evaluation, and that it renders him unemployable.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether a 
medical condition satisfies diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, his own 
assertions do not constitute competent medical evidence in 
support of either of his claims.  

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 30 percent for myopic choroidal 
degeneration and staphloma of the right eye is denied.

A total disability evaluation based on individual 
unemployability is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


